Appeal from an order of the Family Court, Erie County (Patricia A. Maxwell, J.), entered May 4, 2005 in a proceeding pursuant to Social Services Law § 384-b. The order terminated the parental rights of respondent with respect to her two children, transferred the guardianship and custody rights of respondent to petitioner, and freed the children for adoption.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum; Respondent mother appeals from an order of disposition that, upon her earlier admission of permanent neglect with respect to her two children, terminated her parental rights with respect to them, transferred the guardianship and custody rights of respondent to petitioner, and freed them for adoption. Contrary to respondent’s contention, Family Court did not abuse its discretion in refusing to enter a suspended judgment (see Matter of Stephen S., 12 AD3d 1181, 1182 [2004]; Matter of Susan C., 1 AD3d 991 [2003]; Matter of Jason J., 283 AD2d 982 [2001]). “The court’s focus at the dispositional hearing is the best interests of the child[ren] . . . [and] [t]he court’s assessment that respondent was not likely to change [her] behavior is entitled to great deference” (Matter of Philip D., 266 AD2d 909, 909 [1999]; see Susan C., 1 AD3d at 992; Jason J., *1253283 AD2d 982 [2001]). Present—Kehoe, J.P., Gorski, Martoche, Green and Hayes, JJ.